Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a fusion protein comprising an antibody or antigen-binding fragment thereof fused to a cleavable peptide linker, and a cytokine, or functional fragments thereof, classified in C07K.
II. Claims 13-14, drawn to a method for stimulating an immune response in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the fusion protein comprising an antibody or antigen-binding fragment thereof fused to a cleavable peptide linker, and a cytokine, or functional fragments thereof, classified in A61K.
III. Claims 15-17, drawn to a method of treating cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the fusion protein comprising an antibody or antigen-binding fragment thereof fused to a cleavable peptide linker, and a cytokine, or functional fragments thereof, classified in A61K.
IV. Claims 18-30, drawn to a protein complex comprising a fusion protein comprising an antibody, or antigen-binding fragment thereof, a cleavable peptide linker, and IL-15 or a functional fragment thereof; and a cofactor, wherein said cofactor is IL-15Ra or an IL-15-binding fragment thereof, classified in C07K.


. Claims 31-32, drawn to a method for stimulating an immune response in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the protein complex comprising a fusion protein comprising an antibody, or antigen-binding fragment thereof, a cleavable peptide linker, and IL-15 or a functional fragment thereof; and a cofactor, wherein said cofactor is IL-15Ra or an IL-15-binding fragment thereof, classified in A61K.
VII. Claims 33-35, drawn to a method of treating cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of protein complex comprising a fusion protein comprising an antibody, or antigen-binding fragment thereof, a cleavable peptide linker, and IL-15 or a functional fragment thereof; and a cofactor, wherein said cofactor is IL-15Ra or an IL-15-binding fragment thereof, classified in A61K.
VIII. Claims 36-37, drawn to a method of selecting a cytokine or a variant thereof, said method comprising providing a fusion protein comprising an antibody or antigen-binding fragment thereof fused to a cleavable peptide linker, and a cytokine, or functional fragments thereof, to be tested; contacting said fusion protein with the relevant protease; and detecting the activity of said cytokine, classified in G01N. 
IX. Claims 38-39, drawn to a method for identifying a cleavable peptide linker, said method comprising providing a fusion protein comprising an antibody or antigen-binding fragment thereof fused to a cleavable peptide linker to be tested, and a cytokine, or functional fragments thereof; contacting said fusion protein with the relevant protease; and detecting the cleavage of said fusion protein, classified in G01N.

3. Inventions II-III and V-IX are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP §806.04, MPEP §808.01). In the instant case, the different inventions are drawn to completely different methods. the different methods require different compositions, have different method steps, achieve different biological outcomes, are not interchangeable and require non-cohesive searches and considerations.
4. Invention I is related to Inventions II-III and VII-IX as product and process of use, whereas Invention IV is related to Inventions V and VI as product and process of use,
The invention can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP §806.05 (h)). In the instant case, the process for using the product as can be practiced with another materially different product.
5. Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not (i). the inventions have acquired a separate status in the art in view of their different classification; (ii). the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and (iii).  the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
6. The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Species Election
7. This application contains claims directed to the following patentably distinct species: (i). various cytokines as recited in claims 8 and 9;
	(ii). IL-15-binding fragments represented by SEQ ID Nos as recited in claim 19;
The species are independent or distinct because each represents distinct chemical entity. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., searching different electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646March 25, 2022